Exhibit 2 Elbit Systems Ltd. Monitoring Report – October 2014 (Unofficial English Translation) Author: Elad Biton, Analyst eladb@midroog.co.il Contacts: Avi Ben-Nun, Team Leader avib@midroog.co.il Sigal Issaschar, Head of Corporate Finance i.sigal@midroog.co.il Elbit Systems Ltd. Series Rating Aa1 Outlook: Stable Midroog reaffirms its Aa1/stable outlook rating of the bonds (Series A) issued by Elbit Systems Ltd. ("Elbit" or the "Company"). Bond series rated by Midroog: Series Stock No. Original Issue Date Annual Coupon Terms of Linkage Book Value of Bonds as of June 30, 2014 (NIS M)* Remainder of Bond Principal Repayment Years A June 2010 4.84% Shekel 2015-2020 * Translated from dollars into shekels according to the exchange rate of June 30, 2014. The Company hedges the balance of the bonds by a swap transaction at variable dollar interest of LIBOR + 1.84%. Summary of Key Rating Rationale The Company's rating is supported by its leading position in the Israeli defense industry and niche defense fields worldwide. The Company's strong positioning and comparative advantage are attributed to its ability to develop relevant technological solutions coupled with a strong management team since its establishment. Besides the strategic importance of the Company's operations to the Ministry of Defense, the Company has an outstanding scope of activity, geographic spread and array of products. Over the years, the Company's growth opportunities stem from the acquisition of companies contributing synergy and added value to the customer, while cooperating with local industries in countries where the Company identifies projected growth in the defense budgets. All these factors are reflected in good income visibility which is also supported by a sizable backlog of orders. The ratio between the Company's orders backlog and sales is stable and is about 2 in the last three years, a positive indication of good visibility of the Company's future income-generating ability in the short and medium terms. The global aviation and defense industry adapts itself to a challenging reality. According to Moody's forecasts1, there stands to be a continued cut in the aggregated global defense budget in the next two years. This is expected to show its signs gradually with global defense budgets declining by 4%-6%. Consequently, in our assessment, the western defense companies will continue to invest growth efforts in emerging markets, which will lead to tougher competition in the industry and a gradual erosion in profit margins with a certain lag after the cuts are made. Moreover, the erosion in the global defense budget in 2013 stands to cut into the revenues of the global defense companies, erode profitability and raise the level of competition in the short term. 1 Shrinking Defense Spending to Weigh on Profits; Commercial Growth To Remain Strong We do not believe the erosion in defense budgets and the implications this will have on the business environment will affect the Company's revenues. However, this is likely to have a delayed effect on the Company's profit reserves which, in our assessment, stand to decline somewhat in the medium term also due to the need for continued investments in R&D and marketing to overcome tougher competition. In Midroog's assessment, the ability to streamline operations is limited because of the need to maintain technological advantages and top caliber manpower. The Company posted stable and strong funds from operations (FFO) in the past few years owing to good visibility of revenue and reasonable profitability. The Company’s coverage ratios are not particularly good for the rating grade. According to Midroog's base scenario, we assume certain stability in coverage ratios in the short-medium term. We believe that the adjusted debt-to-EBITDA and adjusted debt-to-FFO coverage ratios will range between 2.0 - 2.5 and 2.5 - 3.0 in this time span, respectively (assuming no M&A activity during this period). The rating is also supported by particularly good liquidity and financial flexibility owing to a substantial volume of liquid assets, projected positive free cash flow (discounting the acquisition of foreign companies and payment of the Government of Israel) in the next twelve months, access to sources of financing and the fact that most of the Company's assets are unencumbered. The stable rating outlook is premised on our assessment that there will not be a downturn in the Company's fundamentals beyond the forecasted range. Elbit Systems - Key Financial Figures($M): H1 2014 H1 2013 FY 2013 FY 2012 FY 2011 FY 2010 FY 2009 Revenue Gross profit Gross profit margin % R&D Expenses Operating margin (before others) EBIT margin % Net profit 96 98 90 Net profit margins % Average revenue/assets (t,t-1) Return on assets (ROA) % Liquidity reserves Adjusted debt* Lease-adjusted debt ** Equity/total assets 31
